UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 20, 2015 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23-2596710 (IRS Employer Identification No.) 1830 Penn Street, Melbourne, Florida 32901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (321) 779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Director On July 20, 2015, Leon Wagner resigned from his position as a member of the board of directors of Lighting Science Group Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lighting Science Group Corporation Date: July [24], 2015 By: /s/ Philip J. Ragona Name: Philip J. Ragona Title: Executive Vice President, General Counsel and Secretary
